This case was filed in this court on July 6, 1921. Plaintiff in error has filed an elaborate brief and also argued the case orally before Division No. 1 of the Supreme Court Commission. Plaintiff's brief was filed on July 23, 1923. The defendant in error has not filed any brief, although he has obtained an extension of time twice, and the last extension is long since expired and no brief yet filed, and under the rules of this court where defendant in error fails to file a brief and brief filed by plaintiff reasonably tends to support the assignments of error, it is not the duty of the Supreme Court to search the record with a view of ascertaining some possible theory on which the judgment might be affirmed, but the court will reverse the case and remand it for a new trial. Tabby v. McMurray, 30 Okla. 602, 120 P. 664; Austin v. Campbell,54 Okla. 671, 154 P. 514; Supreme Forest Woodmen Circle v. Dugan, 57 Okla. 193, 156 P. 1194; Alexander *Page 91 
v. Johnson, 65 Okla. 57, 162 P. 948; Olentine v. Backbone,64 Okla. 164, 166 P. 127; National Surety Company v. Jones,68 Okla. 274, 170 P. 1146; Loveland v. Tant, 75 Okla. 12,181 P. 302; Harrison v. Koehler, 82 Okla. 26, 198 P. 295.
The case on the above authorities is reversed and remanded to the trial court to set aside the judgment, heretofore rendered, and grant a new trial.
By the Court: It is so ordered.